Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-10 have been examined and rejected. This Office action is responsive to the amendment filed on 09/28/2022, which has been entered in the above identified application.

Claim Objections
Claims 2-9 have been amended. The objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 have been amended. The rejections are withdrawn.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 8-9 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20170208160 A1, hereinafter KIM) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa).

As to independent claim 1, KIM teaches a smartwatch (Fig. 2, paragraph [0088], electronic device 100 may be a wearable device, for example, a smart watch), comprising: 
a first screen controlled by a first display management device of said smartwatch having first processing circuitry configured to cause the first screen to display first information pertaining to functions provided by said smartwatch (Fig. 6, 220 is the first screen, paragraph [0169], The watch movement 260 may be located in the first body 210. The first watch module 200 according to an embodiment of the present invention may perform functions of a general mechanical watch. In the first watch module 200, the watch hand 270 may be moved periodically by receiving power from the watch movement 260. A panel for displaying numbers may be inserted between the watch movement 260 and the watch hand 270; paragraph [0233], The first watch module 200 may include a first touch sensor 280; 260 and 280 are part of the processing circuitry; Fig. 9, 200 is the first display management device); and 
a second screen that is located away from and separate from the first screen the second screen of the smartwatch being independently controlled by a second display management device of the smartwatch having second processing circuitry configured to cause the second screen to display second information (Fig. 6, 320 is the second screen, paragraph [0174], The circuit board 350 may provide information for the second display 330. The information sent to the second display 330 may be displayed on the second display 330, and visual information displayed on the second display 330 may be transmitted to the outside through the second window 320; Fig. 19, 300 is the second display management device), said second information, including the visual message, being transmitted from a display control server to the second display management device, but not to the first display management device (paragraph [0156], The second watch module 300 may include a second body 310 and a second window 320. The second watch module 300 may basically provide function of a smart watch. The second watch module 300 may be provided with a display and can perform networking function. The networking function may include communicating with the peripheral device, as well as a direct communication with a base station; the second display 320 is independent form the first display 220, which means it can receive information from a server by itself).
KIM does not teach:
a screen to display the second information including said visual message pertaining to the visual and/or audio animation occurring within the environment in which said smartwatch is located.
Raffa teaches:
a screen to display the second information including said visual message pertaining to the visual and/or audio animation occurring within the environment in which said smartwatch is located (Fig. 1, the smartwatch 100 is the display management device, 110 is the screen, paragraph [0012], The peripheral display area 110 may provide location-based notifications, such as reminders, to do lists, schedules, etc. The location-based notifications of the peripheral display area 110 may also present shared content; The location-based notifications in display area 110 displays the broadcast information based on location which occurs within the user’s environment).
Since KIM teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a screen to display the second information including said visual message pertaining to the visual and/or audio animation occurring within the environment in which said smartwatch is located, as taught by Raffa, as the prior arts are in the same application field of smartwatch notification interface, and Raffa further teaches smartwatch location based notification interface. By incorporating Raffa into KIM would improve the integrity of KIM’s system by allowing location-based notifications (Raffa, paragraph [0012]).

As to dependent claim 2, the rejection of claim 1 is incorporated. KIM teaches
the smartwatch according to claim 1, further comprising the second display management device, which comprises a communication interface configured to exchange, with the display control server, management data for the display of the second information including the visual message (paragraph [0174], The circuit board 350 may be connected to the second display 330 and the second power unit 340. The circuit board 350 may be located in at least one of the first body 210, the second body 310, and the third body 410. The circuit board 350 may provide information for the second display 330. The information sent to the second display 330 may be displayed on the second display 330, and visual information displayed on the second display 330 may be transmitted to the outside through the second window 320; 330 is the communication interface, 300 is the second display management device).

As to dependent claim 8, the rejection of claim 1 is incorporated. KIM teaches the smartwatch according to claim 1, further comprising the first display management device, which comprises the first processing circuitry and an input interface (Fig. 23, paragraph [0233], The first watch module 200 may include a first touch sensor 280. The first window 220 may include the first touch sensor 280. The first touch sensor 280 may be attached to an inner surface of the first window 220. The first touch sensor 280 may obtain a touch input; 200 is the first display management device; 220 is the input interface, 280 is the processing circuitry)

As to dependent claim 9, the rejection of claim 1 is incorporated. KIM teaches the smartwatch according to claim 1, wherein the second screen is arranged in a band of the smartwatch (FIG. 6, 320 is in the watch band).

Claims 3-4, and 7 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20170208160 A1, hereinafter KIM) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) in view of Oliaei et al. (US 20160090293 A1, hereinafter Oliaei).

As to dependent claim 3, the rejection of claim 1 is incorporated. KIM teaches the smartwatch according to claim 1, further comprising the second display management device, which comprises a position acquisition configured to acquire a position of the smartwatch (Fig. 19, 300 is the second display management device; paragraph [0089], The location information module 115 is generally configured to identify a location (or a current location) of the electronic device. As an example, the location information module 115 includes a Global Location System (GPS) module, a Wireless Fidelity (Wi-Fi) module).
KIM/Raffa does not teach:
to detect other smartwatches provided with identical screens that are arranged in an immediate environment of the smartwatch.
Oliaei teaches:
to detect other smartwatches provided with identical screens that are arranged in an immediate environment of the smartwatch (paragraph [0040], system 100 can detect an object that itself is emitting an acoustic signal (e.g., ultrasound pulses). For example, a phone or wearable emitting ultrasound signals may come into close vicinity of another phone or wearable that may detect its presence; a wearable is a smartwatch; close vicinity of two devices makes one to be detected by another, two wearable devices have the same screens; the acoustic signal detection module could detect other similar device).
Since KIM/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device comprises a module for acquiring the position of the smartwatch, said module being suitable for detecting other devices provided with the same screens which are arranged in the immediate environment thereof, as taught by Oliaei as the prior arts are in the same application field of smartwatch application, and Oliaei further teaches other smartwatch detection. By incorporating Oliaei into KIM/Raffa would expand the utility of KIM/Raffa’s system by allowing to activate a proximity detection process (Oliaei, paragraph [0040]).

As to dependent claim 4, the rejection of claim 3 is incorporated. KIM teaches the smartwatch according to claim 3, wherein the position acquisition module is further configured to implement BluetoothTM low energy type technology, and/or Technology of an Ultra Wide Band type (paragraph [0089], the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain the data about the location of the electronic device; paragraph [0147], the electronic device in according to the present invention can apply the short-range communication technologies such as Bluetooth™, Radio Frequency Identification (RFID), Infrared Data Association (IrDA), Ultra Wideband (UWB), ZigBee, Near Field Communication (NFC), Wireless Universal Serial Bus (Wireless USB), etc). 

As to dependent claim 7, the rejection of claim 3 is incorporated. KIM teaches the smartwatch according to claim 3, further comprising the second display management device (Fig. 19, 300 is the second display management device), which comprises the second processing circuitry (paragraph [0173], The second display 330 may be located between the circuit board 350 and the second window 320. As shown in FIG. 7; 350 is the second processing circuitry) connected to a communication interface (Fig. 19, paragraph [0071], a mobile communication module 112, 112 is part of system 100 connected to other components), and to the position acquisition circuit (Fig. 19, paragraph [0071], a location information module 115, 115 is part of system 100 connected to other components).

Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20170208160 A1, hereinafter KIM) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) in view of Yilmaz et al. (US 20150160621 A1, hereinafter Yilmaz).

As to dependent claim 5, the rejection of claim 1 is incorporated. KIM teaches the smartwatch according to claim 1, further comprising the second display management device (Fig. 19, 300 is the second display management device).
KIM/Raffa does not teach:
to measure an orientation of the second screen.
Yilmaz teaches:
to measure an orientation of the second screen (paragraph [0014], an accelerometer incorporated within smart watch 100 may detect an initial orientation of smart watch 100 such as the relative orientation shown in FIG. 1A (relative with respect to the user's eye)).
Since KIM/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to measure an orientation of the second screen, as taught by Yilmaz, as the prior arts are in the same application field of smartwatch application, and Yilmaz further teaches a smartwatch orientation detection. By incorporating Yilmaz into KIM/Raffa would expand the utility of KIM/Raffa’s system by allowing to determine a new desired position to display the first information on smart watch (Yilmaz, paragraph [0014]).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20170208160 A1, hereinafter KIM) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) in view of Yilmaz et al. (US 20150160621 A1, hereinafter Yilmaz) and in view of Zhou et al. (US 20160085286 A1, hereinafter Zhou).

As to dependent claim 6, the rejection of claim 5 is incorporated. KIM teaches the smartwatch according to claim 5, further comprising the second display management device (Fig. 19, 300 is the second display management device).
KIM/Raffa/Yilmaz does not teach:
one or more inertial sensors of an accelerometer, or a miniature multi-axis rate sensor each configured to detect angular speeds and linear accelerations along a plurality of axes.
Zhou teaches:
one or more inertial sensors of an accelerometer, or a miniature multi-axis rate sensor each configured to detect angular speeds and linear accelerations along a plurality of axes (paragraph [0109], the acceleration sensor is able to measure a linear acceleration of a carrier (i.e., the electronic apparatus). For example, when the electronic apparatus is the wristlet type electronic apparatus worn on the wrist of the user (for example, the smart watch), the accelerometer decides an acceleration of a motion of hand of the user by sensing an acceleration of the electronic apparatus itself).
Since KIM/Raffa/Yilmaz teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more inertial sensors of an accelerometer, or a miniature multi-axis rate sensor each configured to detect angular speeds and linear accelerations along a plurality of axes, as taught by Zhou, as the prior arts are in the same application field of smartwatch application, and Zhou further teaches a smartwatch acceleration detection. By incorporating Zhou into KIM/Raffa/Yilmaz would expand the utility of KIM/Raffa/Yilmaz’s system by allowing to estimate a physical environment of the electronic apparatus (Zhou, paragraph [0109]).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20170208160 A1, hereinafter KIM) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) and in view of Ni et al. (US 20160147713 A1, hereinafter Ni).

As to dependent claim 10, KIM teaches a system of a smartwatch (Fig. 2, paragraph [0088], electronic device 100 may be a wearable device, for example, a smart watch),  according to claim 1, the system being configured to produce a display of the visual message on a display interface collectively formed by screens of said smartwatch (Fig. 23, the second display screen 300 displays a visual message), the smartwatch comprising the first and second screen (Fig. 6, 220 is the first screen, 320 is the second screen), the first screen cooperating with the first display management device of the smartwatch to display the first information pertaining to the functions provided by said smartwatch (Fig. 6, 220 is the first screen, paragraph [0169], The watch movement 260 may be located in the first body 210. The first watch module 200 according to an embodiment of the present invention may perform functions of a general mechanical watch. In the first watch module 200, the watch hand 270 may be moved periodically by receiving power from the watch movement 260. A panel for displaying numbers may be inserted between the watch movement 260 and the watch hand 270; Fig. 19, 200 is the first display management device) and the second screen, which is located away from and separate from the first screen, being independently controlled by a second display management device of the smartwatch to display the second information including said visual message (Fig. 6, 2320 is the second screen, paragraph [0174], The circuit board 350 may provide information for the second display 330. The information sent to the second display 330 may be displayed on the second display 330, and visual information displayed on the second display 330 may be transmitted to the outside through the second window 320; Fig. 19, 300 is the second display management device), said second information, including the visual message, being transmitted from the display control server of said system to the second display management device of the smartwatch (paragraph [0156], The second watch module 300 may include a second body 310 and a second window 320. The second watch module 300 may basically provide function of a smart watch. The second watch module 300 may be provided with a display and can perform networking function. The networking function may include communicating with the peripheral device, as well as a direct communication with a base station; the second display 320 is independent form the first display 220, which means it can receive information from a server by itself).
KIM does not teach:
a screen to display the second information including said visual message pertaining to the visual and/or audio animation occurring within the environment in which said smartwatch is located;
a system for managing a plurality of the smartwatches, the system being configured to produce a display of the visual message on a display interface collectively formed by screens of said plurality of smartwatches.
Raffa teaches:
a screen to display the second information including said visual message pertaining to the visual and/or audio animation occurring within the environment in which said smartwatch is located (Fig. 1, the smartwatch 100 is the display management device, 110 is the screen, paragraph [0012], The peripheral display area 110 may provide location-based notifications, such as reminders, to do lists, schedules, etc. The location-based notifications of the peripheral display area 110 may also present shared content; The location-based notifications in display area 110 displays the broadcast information based on location which occurs within the user’s environment).
Since KIM teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a screen to display the second information including said visual message pertaining to the visual and/or audio animation occurring within the environment in which said smartwatch is located, as taught by Raffa, as the prior arts are in the same application field of smartwatch notification interface, and Raffa further teaches smartwatch location based notification interface. By incorporating Raffa into KIM would improve the integrity of KIM’s system by allowing location-based notifications (Raffa, paragraph [0012]).
KIM/Raffa does not teach:
a system for managing a plurality of the smartwatches, the system being configured to produce a display of the visual message on a display interface collectively formed by screens of said plurality of smartwatches.
Ni teaches:
a system for managing a plurality of smartwatches (Fig. 1, paragraph [0034], a notification 180 received for display at the client device 112 such as a smartphone can be transmitted to a second client device 114 such as a smartwatch via, for example, a Bluetooth network), the system being configured to produce a display of the visual message on a display interface collectively formed by screens of said plurality of smartwatches (Fig. 1, paragraph [0035], notifications formatted for display on smartwatches comprise an image and a brief message comprising a number of words positioned within the image; paragraph [0038], the notification generation module 104 is configured to generate notifications 180, 182 for smartwatches based for example, on their content categories so that the images and text within the notifications are clearly visible to a user thereby improving the user experience with smartwatches; two different smartwatch displays the messages on screen 122 and 120).
Since KIM/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a system for managing a plurality of the smartwatches, the system being configured to produce a display of the visual message on a display interface collectively formed by screens of said plurality of smartwatches, as taught by Ni, as the prior arts are in the same application field of smartwatch application, and Ni further teaches multi smartwatches managing system. By incorporating Ni into KIM/Raffa would expand the utility of KIM/Raffa’s system by allowing the images and text within the notifications are clearly visible to a user thereby improving the user experience with smartwatches (Ni, paragraph [0038]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-10.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143